PER CURIAM.
The state charged appellant, a juvenile, as an adult pursuant to section 39.-04(2)(e)(4), Florida Statutes (1979). After appellant pled nolo contendere, the trial court sentenced appellant as an adult. When a juvenile is sentenced as an adult, section 39.111(6), Florida Statutes (1979), requires that the trial court make specific factual findings based upon the criteria enumerated in that section. The record in the instant case does not reveal the required written findings of fact, and we must vacate the sentence. See Stallins v. State, 385 So.2d 1171 (Fla. 2d DCA 1980). However, there being no merit to the other point raised on appeal, the judgment is affirmed and the cause remanded only for resentencing in accordance with section 39.-111(6).
BOARDMAN, Acting C. J., and OTT and DANAHY, JJ., concur.